         Case 1:18-cv-01708-NONE-SAB Document 167 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MARIA H. DEBAUN,                                    Case No. 1:18-cv-01708-NONE-SAB

12                  Plaintiff,                           ORDER GRANTING IN PART AND
                                                         DENYING IN PART MOTION FOR 120
13           v.                                          DAY EXTENSION OF TIME TO FILE
                                                         DISPOSITIONAL DOCUMENTS
14   BIOMET, INC., et al.,

15                  Defendants.                          (ECF No. 166)

16

17

18          On September 3, 2020, a notice of settlement was filed informing the Court that the

19 parties reached settlement resolving this action. (ECF No. 164.) On September 4, 2020, the
20 Court issued an order requiring the parties to file dispositional documents within thirty (30) days.

21 (ECF No. 165.) On October 1, 2020, the parties filed a motion for a 120 day extension of time to

22 file dispositional documents. (ECF No. 166.)

23          The parties explain that while the settlement agreement has in fact been finalized,

24 COVID-19 has presented unforeseen challenges that require additional time for the settlement to

25 be funded. (Id. at 2.) At this time, Defendant anticipates funding this settlement by the end of

26 January of 2021. (Id.) The parties proffer that the settlement payment is necessary before a
27 stipulation for dismissal and release can be effectuated by the parties.

28          The parties request a 120 day extension from October 2, 2020, to file dispositional


                                                     1
         Case 1:18-cv-01708-NONE-SAB Document 167 Filed 10/02/20 Page 2 of 2


 1 documents. At this juncture, the Court shall only grant a sixty (60) day extension of time rather

 2 than the requested 120 days. The Court does not find the funding of a settlement to adequately

 3 justify why a stipulation for dismissal cannot be filed, nor does it justify the length of extension

 4 requested here absent further clarification to the Court as to why it is necessary. See L.R. 160(b)

 5 (date to file dispositional documents shall not be more than twenty-one days from date of

 6 settlement notification absent good cause).

 7          Accordingly, it is HEREBY ORDERED that:

 8          1.      The parties shall file dispositional documents within sixty (60) days of the date of

 9                  entry of this order; and

10          2.      If the parties still require additional time to file dispositional documents, the

11                  parties shall file a stipulated request seven (7) days prior to the expiration of the

12                  sixty (60) day period, demonstrating good cause pursuant to Local Rule 160(b).

13
     IT IS SO ORDERED.
14

15 Dated:        October 2, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
